          Case 1:15-cv-02739-LAP Document 257 Filed 01/07/21 Page 1 of 2




                                                            January 7, 2021

Via ECF

The Honorable Loretta A. Preska,
    United States District Court for the Southern District of New York,
        500 Pearl Street,
            New York, NY 10007.

                Re:    Petersen Energía Inversora S.A.U., et al. v. Argentine Republic and
                       YPF S.A., No. 15 Civ. 2739 (LAP) (“Petersen”); Eton Park Cap. Mgmt. et
                       al. v. Argentine Republic and YPF S.A., No. 16 Civ. 8569 (LAP) (“Eton
                       Park”)

Dear Judge Preska:

               We write on behalf of Defendants the Republic of Argentina and YPF S.A., and
Burford Capital LLC (“Burford”) in connection with the Court’s December 23, 2020 Order
(Petersen Dkt. 251) requiring Defendants and Burford to provide a “further status report” no later
than January 8, 2020 regarding discovery as to Burford.

                Since December 23, 2020, the parties have met and conferred further regarding the
scope of searches intended to capture documents responsive to Defendants’ outstanding requests.
The parties are continuing to negotiate certain aspects of the scope of Burford’s response. Burford
expects to commence producing documents on a rolling basis beginning on January 15.

              In light of the continued discussions and expected start of production, Defendants
and Burford propose to provide a further status report to the Court on these issues by January 29.



Respectfully,


/s/ Robert J. Giuffra, Jr.                       /s/ Gregory P. Joseph
Robert J. Giuffra, Jr.                           Gregory P. Joseph
Sergio J. Galvis                                 Pamela Jarvis
Joseph E. Neuhaus                                Rachel M. Cherington
Thomas C. White
Elizabeth A. Cassady                             JOSEPH HAGE & AARONSON LLP
                                                 485 Lexington Avenue, 30th Floor
SULLIVAN & CROMWELL LLP                          New York, New York 10017
125 Broad Street                                 Telephone: (212) 407-1210
New York, New York 10004-2498                    Facsimile:    (212) 407-1280
Telephone: (212) 558-4000
Facsimile:    (212) 558-3588
                                                 Counsel for Buford Capital LLC
Counsel for The Argentine Republic
        Case 1:15-cv-02739-LAP Document 257 Filed 01/07/21 Page 2 of 2




 The Honorable Loretta A. Preska                                     -2-




/s/ Mark P. Goodman
Mark P. Goodman
Donald Francis Donovan
Shannon Rose Selden
Dietmar W. Prager

DEBEVOISE & PLIMPTON LLP
919 Third Avenue
New York, New York 10022
Telephone: (212) 909-6000
Facsimile:   (212) 909-6836

Counsel for YPF S.A.



cc:   Counsel of Record
